Order, Supreme Court, New York County, entered on August 26, 1971, granting partial summary judgment, unanimously modified, on the law, to deny partial summary judgment with respect to the stock of Purofied Down Products Corp., to delete the provision for a stockholders’ meeting on January 10, 1972, and to grant partial summary judgment to all the properties on Schedule A of the agreement of September 30, 1963, and otherwise affirmed, without costs and without disbursements. The stock issue does not lend itself to determination on the papers submitted. At the very least, a triable issue of fact is presented as to whether the stock was contributed by the brothers to capital in the partnership to support the interest of each brother in proportions to be proven. The schedule of real property in the agreement of September 30, 1963, and the provisions relating thereto, provide for a right of first refusal among the brothers. These provisions are inconsistent with the provisions of a partnership. The properties in Palm Beach, Florida, and Poineianna Island should also have been excluded from the partnership. Further, the direction for the stockholders’ meeting is an intervention in the internal affairs of a corporation not compelled by the facts herein. The cross appeals from the order of the Supreme Court, New York County, entered on October 13, 1971, denying reargument, are unanimously dismissed, without costs and without disbursements. Said order is not appealable. Concur — Kupferman, J. P., Murphy, Steuer and Tilzer, JJ.